Citation Nr: 1512288	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  03-30 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to an initial disability rating higher than 20 percent for low back strain.   

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 to December 1966; from December 1990 to April 1991; and from October 1992 to September 1993.  He also served in the Texas Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2007 the Veteran testified by videoconference from the Oakland RO before a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of that hearing is of record.  That VLJ remanded the case in August 2007 and February 2009.  Thereafter, he retired and in February 2012, the Board remanded the appeals for scheduling of a new Board hearing as the Veteran had requested.

In January 2015, the Veteran testified by videoconference from the Sacramento RO before the undersigned Veterans Law Judge sitting in Washington, D.C. A transcript of that hearing is of record.

The intertwined issue of entitlement to TDIU is addressed in the REMAND portion of this decision and it is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's hearing loss disability has been productive of at most Level II impairment in either ear throughout the appeal period.

2.  The Veteran's lumbar strain disability has not been productive of listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, intervertebral disc syndrome, or ankylosis at any time during the appeal period; but it has been productive of flexion limited to 30 degrees since May 30, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

2.  The criteria for a disability rating higher than 20 percent prior to May 30, 2009, for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 2003); and Diagnostic Code 5237 (2014). 

3.  The criteria for a disability rating of 40 percent for lumbosacral strain are met beginning May 30, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5237 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The hearing loss claims stems from the initial grant of service connection.  The notice that was provided to the Veteran before service connection was granted is therefore legally sufficient and no further notice under the VCAA is necessary as to this issue.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was provided a notice letter regarding his low back disability in November 2006.  It is not contended that it is deficient.  

As for VA's duty to assist, the Veteran's VA and private medical records, and his Social Security disability records have been obtained and are in the claims file.  The Veteran was also afforded multiple VA examinations.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; physically examined the Veteran; conducted appropriate tests; and reported all findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran also testified before the undersigned Veterans Law Judge regarding his claims.  During that hearing his representative and the Veterans Law Judge explained the issues and asked the Veteran questions to ascertain the nature and severity of his symptoms, and the hearing focused on the elements needed to substantiate his claims.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claims was identified by the Veteran and has been obtained.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked during Board hearings).  

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  The Board accordingly finds that the duties to notify and assist have been satisfied and the Board may proceed to a decision on the merits.  

II.  Merits

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Hearing loss 

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater; or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Facts and Analysis

On VA audiological examination in July 2000, puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 20, 20, 50, and 60, respectively, in the RIGHT ear; and 15, 25, 65, and 80, respectively, in the LEFT ear;  for an average of 37.5 decibels in the RIGHT ear, and 46.25 decibels in the LEFT ear.  Speech recognition scores were 98 percent in the right ear and 96 percent in the left ear.  These findings correspond to Level I impairment in each ear, which equates to a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the provisions of 38 C.F.R. § 4.86 is not warranted as the criteria for an exceptional rating are not shown.  There is no basis for a compensable rating based on this evidence.  Lendenmann, 3 Vet. App. 345, 349 (hearing evaluations are performed by mechanically applying the rating criteria to certified test results).

During a VA audiology consult in October 2003 the Veteran complained of constant bilateral tinnitus.  Puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 5, 15, 40, and 40, respectively, in the RIGHT ear; and 5 35, 75, and 90, respectively, in the LEFT ear; for an average of 25 decibels in the RIGHT ear, and 51 decibels in the LEFT ear.  Speech recognition scores were 92 percent in the right ear and 84 percent in the left ear.  These findings correspond to Level I impairment in the RIGHT ear, and Level II impairment in the LEFT ear, which equates to a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the provisions of 38 C.F.R. § 4.86 is not warranted as the criteria for an exceptional rating are not shown.  There is no basis for a compensable rating based on this evidence.  Lendenmann.  The Veteran was referred to ENT for hearing aids.  

Audiology testing by VA in November 2004 found puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz of 10, 20, 45, and 70, respectively in the RIGHT ear; and 20, 40, 70, and 90, respectively in the LEFT ear; for an average of 29 decibels in the RIGHT ear, and 55 decibels in the LEFT ear.  Speech recognition scores were 88 percent in the right ear and 94 percent in the left ear.  These findings correspond to Level II impairment in the RIGHT ear, and Level I impairment in the LEFT ear, which equates to a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the provisions of 38 C.F.R. § 4.86 is not warranted as the criteria for an exceptional rating are not shown.  There is no basis for a compensable rating based on this evidence.  Lendenmann.  

On VA audiological examination in April 2006, puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 10, 25, 55, and 60, respectively in the RIGHT ear; and 15, 45, 80, and 90, respectively in the LEFT ear; for an average of 38 decibels in the RIGHT ear, and 58 decibels in the LEFT ear.  Speech recognition scores were 92 percent for each ear.  These findings correspond to Level I impairment in the RIGHT ear, and Level II impairment in the LEFT ear, which equates to a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the provisions of 38 C.F.R. § 4.86 is not warranted as the criteria for an exceptional rating are not shown.  There is no basis for a compensable rating based on this evidence.  Lendenmann.

On VA audiological examination in May 2009, puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 5, 30, 55, and 80, respectively in the RIGHT ear; and 15, 45, 80, and 90, respectively in the LEFT ear;  for an average of 42.5 decibels in the RIGHT ear, and 57.5 decibels in the LEFT ear.  Speech recognition scores were 92 percent in the right ear and 96 percent in the left ear.  These findings correspond to Level I impairment in the RIGHT ear, and Level II impairment in the LEFT ear, which equates to a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the provisions of 38 C.F.R. § 4.86 is not warranted as the criteria for an exceptional rating are not shown.  There is no basis for a compensable rating based on this evidence.  Lendenmann.

Accordingly, and based on the medical evidence of record, the Board finds that the criteria for a compensable rating under the Rating Schedule are not met at any time during the appeal period and a staged rating is in turn not warranted.  Hart, 21 Vet. App. 505.

As for an extraschedular rating, if the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is adequate; and referral to the Director of VA's Compensation and Pension Service is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The schedular criteria for rating hearing loss accounts for the Veteran's hearing pattern (progressive high frequency loss) and associated symptoms (difficulty hearing; worse in noise), and provide for higher ratings when the disability is productive of greater impairment.  The Board's assessment is buttressed by a December 2010 opinion from VA's Director of Compensation and Pension Service who was asked to address this question and noted the Veteran's difficulties would be expected from a hearing loss disability and that the employment problems being experience had been related to other disabilities.  The assigned schedular criteria is adequate and an extraschedular rating is not warranted.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU [total disability rating for compensation based on individual unemployability] is part of an increased rating claim when such claim is raised by the record.  That issue is addressed in the Remand portion of this decision.  

B. Low back strain

Prior to the change in criteria that occurred in September 2003, slight limitation of motion of the lumbar spine was assigned a 10 percent rating; and a 20 percent rating could be assigned for moderate limitation of motion.  A maximum 40 percent rating required severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Under Diagnostic Code 5295, a 20 percent rating was assigned for muscle spasm on extreme forward bending, loss of lateral spine motion, in standing position; or for moderate, recurring attacks of intervertebral disc syndrome; or for moderate limitation of motion of lumbar spine.  A maximum 40 percent rating was warranted for severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

In September 2003, VA revised the schedular criteria for rating spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Because these changes took effect during the pendency of the Veteran's appeal, both the former and revised criteria will be considered in evaluating his service-connected back disability.  However, application of the new criteria prior to its effective date is not allowed.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Effective September 26, 2003, there is a general rating formula for diseases or injuries of the spine.  Under this criteria, a 20 percent rating is warranted where forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or where the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (2).
 
The rating schedule also includes criteria for evaluating intervertebral disc disease.  Prior to September 23, 2002, intervertebral disc syndrome warranted a 20 percent rating when it was moderate, with recurrent attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome, with recurring attacks with intermittent relief.  A 60 percent rating was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior to September 23, 2002).  Since this rating code contemplates limitation of motion, a separate rating for limitation of motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997).

Effective September 23, 2002, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

Facts and Analysis

VA and private medical records dating from October 1999 show prescriptions for Vicodin, Morphine, and Percocet, and physical therapy, for low back pain, diagnosed as sciatica and lumbosacral strain, although an MRI of the lumbar spine in July 2000 by a private provider was "unremarkable."

On VA spine examination in July 2000 the Veteran presented with slight scoliosis, with the right shoulder slightly higher than the left.  Physical examination found tenderness of the left sacroiliac area to mild percussion, but the Veteran was able to straight leg raise to 85 degrees bilaterally without discomfort.  Range of motion testing found forward flexion to 40 degrees with minimal difficulty, with flexion to the left productive of sacroiliac pain on the left.  There was no sensory loss in the legs, but there was decreased strength against pressure of the left quadriceps compared to the right.  

X-rays of the lumbosacral spine by VA in June 2003 found slight straightening of the curvature with minimal degenerative changes.

In July 2006 the Veteran underwent an orthopedic examination by a private provider for Social Security disability purposes.  Range of motion testing found flexion "WFL" and extension to 20 degrees.  The physician added that there was significant palpable low back paraspinal muscle rigidity; guarding; and poor tolerance for manual examination.  

On VA spine examination in December 2006 the Veteran complained of constant low back pain, whether sitting or standing, with a pain intensity of 5 or 6 out of 10, and flare-ups of sharp sciatic pain radiating down the left leg to the knee with a pain intensity of 10/10, lasting 2 to 4 hours, once every couple of months.  He stated that this pain was so severe that he was unable to do anything but sit or lie down.  Aggravating factors included lifting, bending, and sometimes just for no reason.  The examiner observed that the Veteran's posture was normal.  Physical examination found no abnormal spinal curvatures.  Range of motion testing found flexion to 85 degrees, with pain beginning at 65 degrees; extension to 32 degrees, with pain beginning at 25 degrees; left and right lateral flexion to 20 degrees, with pain beginning at 25 degrees; and left and right lateral rotation to 30 degrees, with pain beginning at 30 degrees.  There was no ankylosis; and no associated bowel or bladder impairment.  Diagnosis was "mild rotoscoliosis with minimal degenerative changes."  

On VA spine examination in May 2009 the Veteran complained of low back pain, worse with bending and lifting of 50 pounds or more.  He reported that he used a cane, corrective shoes, and arch supports to help his back.  Physical examination found no deformity, crepitus or tenderness to palpation, but straight leg raising testing was positive at 20 degrees.  Range of motion testing found flexion to 30 degrees with pain; extension to 20 degrees with pain; left and right lateral flexion to 25 degrees, each, with pain; and rotation to 45 degrees with pain.  There was no ankylosis; and no associated bowel or bladder impairment.  

This evidence fails to show prior to May 2009, that the disability at issue was productive of severe limitation of motion; a listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space; or flexion limited to 30 degrees or less.  Notably, the examination conducted for VA purposes in May 2009, revealed flexion only to 30 degrees which meets the criteria for a 40 percent rating.  Absent ankylosis, which is not shown, there is no basis under either the old or revised criteria for awarding a rating in excess of 40 percent.  

In reaching this decision, it is noted the Veteran has intervertebral disc space narrowing (see, May 2009 VA findings), but the May 2009 examiner clarified this was unrelated to the service connected disability.  Therefore, consideration of the intervertebral disc syndrome provisions are not indicated.  

As for an extraschedular rating, the schedular criteria for rating back disabilities clearly account for the Veteran's disability (lumbosacral strain) and associated symptoms (reduced range of motion, difficulty bending and lifting, back pain, and limitation of motion due to back pain), and provide for higher ratings when the disability is productive of greater impairment.  The assigned schedular criteria is therefore adequate and referral for extraschedular consideration is not required.  

The issue of TDIU is addressed in the Remand portion of this decision.  Rice.  


ORDER

An initial compensable rating for bilateral hearing loss is denied.

A disability rating higher than 20 percent prior to May 30, 2009, for low back strain is denied.

Subject to the law and regulations governing the payment of monetary benefits, a disability rating of 40 percent beginning May 30, 2009, for low back strain is granted.   


REMAND

During his 2015 Board hearing the Veteran testified that he was unable to work due to his service-connected hearing loss and low back disabilities, and there is evidence of unemployability (see, e.g., Social Security disability determination and 2004 VA vocational rehabilitation records).  Remand for VCAA notice to the Veteran regarding this issue, and to provide the Veteran a VA examination is therefore warranted.  On remand updated VA treatment records should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran that apprises him of the information and evidence needed to substantiate his claim for TDIU.  

2.  Associate all of the Veteran's VA medical records dated after May 2014 with the claims file.  Any pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Associate the Veteran's VA Vocational Rehabilitation folder with the claims file.  

4.  After completion of steps 1 through 3, accord the Veteran a VA examination with regard to the intertwined claim of entitlement to TDIU.  The examiner should review the claims file in conjunction with this examination, and all indicated tests, including audiometric and lumbar spine range of motion testing, should be done, and all findings reported in detail.  

After review of all of the medical and lay evidence, including the Veteran's Social Security disability records and his VA Vocational Rehabilitation records, and taking into account the Veteran's education, training, and work history (but not his age or the impact of any nonservice-connected disabilities), the examiner should opine as to the following:

whether it is at least as likely as not that the Veteran's service-connected disabilities individually or collectively render him unable to secure or follow substantially gainful employment.  The Veteran is presently service-connected as follows:

* 40 percent	chronic low back pain following lumbosacral strain  
* 20 percent	status post arthroscopic surgery for meniscal tear, left knee
* 10 percent	tinnitus
*   0 percent	Bilateral hearing loss 

A rationale for all opinions should be expressed, together with appropriate reference to facts found in the claims file.  

If it is necessary to refer the matter to another individual(s) with appropriate expertise for the requested opinion, that should be arranged.  

5.  After completion of the above and any other development as may become indicated, adjudicate the issue of entitlement to TDIU.  If this claim is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


